DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on July 28, 2022 has been entered.
 
Amendment
The Response, filed on July 28, 2022, has been received and made of record. In response to the Final Office Action dated March 28, 2022, claims 1, 6, 11, 20, 23, 29, have been amended, claim 32 has been cancelled, and claims 33-35 have been newly added.

Response to Arguments
	Regarding the “Claim Amendments” portion, Applicant states “since the subject matter of claim 11 has already been considered by the Examiner, amended claims 1, 20 and 29, and their dependent claims will not require any further consideration and/or search of the prior art.” (Remarks, p. 9).  As the material amended from claims, 1, 20 and 29 do not propagate via dependency to each dependent claim, the material has not been considered by the Examiner, rendering Applicants statement is false.  Forthwith, Applicant is respectfully requested to refrain from entering unsubstantiated and/or spurious statements regarding examination and/or official action of the Office into the prosecution record.
	Regarding the 35 U.S.C. 112(b) rejection of claims 20 and 23-28, Applicant has amended the claims to address the previously identified indefinite issues.  Therefore, the outstanding 35 U.S.C. 112(b) rejection of claims 20 and 23-28 is withdrawn.
Regarding the 35 U.S.C. 103 rejection of claims 1, 6-10 ,14-20, 23-28 and 29, Applicant's arguments have been considered but are moot in view of the new ground(s) of rejection. 
Regarding the 35 U.S.C. 103 rejection of claims 11 and 12, Applicant's arguments have been considered but are moot in view of the new ground(s) of rejection. 
Regarding the 35 U.S.C. 103 rejection of claim 13, Applicant's arguments have been considered but are moot in view of the new ground(s) of rejection. 
Regarding the 35 U.S.C. 103 rejection of claim 32, Applicant's arguments have been considered but are moot in view of the new ground(s) of rejection. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 20, 23-28 and 34 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Regarding claim 20, the independent claim, from which claims 23-28 and 34 depend, is not found to recite a transitional phrase, such as “comprising”, “consisting essentially of” and “consisting of”.  Absent a transitional phase, one would not be fairly apprised with the scope of the claims with respect to what unrecited additional components, if any, are excluded from the scope of the claims.  In view of the above, claim 20, as well as dependent claims 23-28 and 34, are indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 6-9, 14, 17, 20, 23, 24, 29 and 33-35 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by U.S. Patent Publication No. 2010/0259655 to Takayama.
Regarding claim 1, Takayama teaches a multi-lens camera module (e.g., fig. 1), comprising at least two lens assemblies (e.g., fig. 1, elements 20; [0066]), at least two photosensitive assemblies (e.g., fig. 1, elements 11 and 12; [0058]), and an integrated multi-lens camera module conjoined stand having an upside and a downside (e.g., fig. 1, at least elements 1 and 29), wherein said lens assemblies are connected with said upside of said multi-lens camera module conjoined stand (e.g., fig. 1) and said photosensitive assemblies are connected with said downside of said multi-lens camera module conjoined stand (e.g., fig. 1), wherein said lens assemblies are located along paths of photoreception of said photosensitive assemblies respectively (e.g., fig. 1, see P1 and P2; [0066]), wherein said multi-lens camera module conjoined stand comprises at least a connecting body (e.g., fig. 1, portion of element 1 between portions of element 1 surrounding lens assemblies and each central elements 29) and at least two stand bodies (e.g., fig. 1, portion of element 1 between on either side of connecting body and each furthest elements 29 from central area; the Examiner notes that the disclosure is not found to delineate crisp and specific points of distinction between the recited connecting body and stand bodies), wherein each of said stand bodies is extended from at least one said connecting body (e.g., fig. 1, stand bodies extend from each side of connecting body), and wherein each of said stand bodies supports one of said lens assemblies and one of said photosensitive assemblies (e.g., fig. 1, portions of element 1 and furthest element 29 from center), and wherein an electronic component accommodation cavity (e.g., fig. 1, highest inset portion of unlabeled cavity between elements 11 and 12 associated with central elements 29; the Examiner notes that “an electronic component accommodation cavity” is merely a label for a cavity, as no electronic component is required) is provided in the connecting body at a position of a gap adjacent to the two stand bodies extended from the connecting body (e.g., fig. 1, open space below cavity area).
Regarding claim 6, Takayama teaches all the limitations of claim 6 (see the 35 U.S.C. 102 rejection of claim 33, supra) including teaching wherein said connecting body (e.g., fig. 1, portion of element 1 between portions of element 1 surrounding lens assemblies, and the central elements 29) comprises a connecting portion (e.g., fig. 1, central portion) and an attaching portion (e.g., fig. 1, portion to outside(s) of elements 29), wherein said attaching portion is extended from said stand body (e.g., fig. 1) and said connecting portion is extended from an inner side of said attaching portion (e.g., fig. 1), wherein a thickness dimension of said connecting portion is smaller than a thickness dimension of said attaching portion (e.g., fig. 1, thickness at center is smaller than thickness of portions to sides of central elements 29), so as to form said first packaging groove (e.g., fig. 1, similar to cavity) and said second packaging groove on two side portions of said connecting portion respectively along a thickness direction of said multi-lens camera module (e.g., fig. 1, areas above unlabeled imaging unit wires).  The Examiner notes that the term “portions” is broad and, absent structural boundaries and physical limitations, open to interpretation.
Regarding claim 7, Takayama teaches all the limitations of claim 7 (see the 35 U.S.C. 102 rejection of claim 6, supra) including teaching wherein each of said stand bodies comprises a loading portion extended from an inner side of said connecting portion (e.g., fig. 1, portions extending outward from inner side of connecting portion), wherein said loading portion defines said light channel (e.g., fig. 1, see portions closest to  imaging units of light channels P1 and P2), wherein a thickness dimension of said loading portion is smaller than a thickness dimension of said connecting portion so as to form a stair on a side of said connecting portion along the thickness direction of said multi-lens camera module (e.g., fig. 1, see portion at bottom of elements 22 associated with element 1 forming a stair holding elements 22).  The Examiner notes that the term “portions” is broad and, absent structural boundaries and physical limitations, open to interpretation.
Regarding claim 8, Takayama teaches all the limitations of claim 8 (see the 35 U.S.C. 102 rejection of claim 7, supra) including teaching the multi-lens camera module further comprising at least two filtering elements arranged on said stairs formed by said loading portions respectively (e.g., fig. 1, glass elements 27 would create some degree of filtering, however small, and are arranged on said stairs, although not “directly on” said stairs).
Regarding claim 9, Takayama teaches all the limitations of claim 9 (see the 35 U.S.C. 102 rejection of claim 7, supra) including teaching wherein said stairs and said first packaging grooves are provided on the same side of the multi-lens camera module conjoined stand (e.g., fig. 1, wherein stairs and first groove are parts of the same portion on the same side, with the groove being created by the top portion of the stair).  
Regarding claim 14, Takayama teaches all the limitations of claim 14 (see the 35 U.S.C. 102 rejection of claim 7, supra) including teaching wherein an alignment of central axes of said stand bodies (e.g., fig. 1, see P1 and P2) is parallel to a peripheral of said multi-lens camera module conjoined stand (e.g., fig. 1, sides of stand holding lens assemblies are parallel to optical axis P1 and P2).  
Regarding claim 17, Takayama teaches all the limitations of claim 17 (see the 35 U.S.C. 102 rejection of claim 7, supra) including teaching wherein a material of said multi-lens camera module conjoined stand is selected from the group consisting of thermoplastic resin, engineering plastics, metal, and alloy (e.g., [0059], “metallic material such as aluminum or a resin material”).
Regarding claim 33, Takayama teaches all the limitations of claim 33 (see the 35 U.S.C. 102 rejection of claim 1, supra) including teaching wherein each of said stand bodies has a light channel (e.g., fig. 1, see P1 and P2; [0066]), a first packaging groove (e.g., fig. 1, insets associated with bottoms of elements 22) and a second packaging groove communicated with said light channel (e.g., fig. 1, areas created around unlabeled imaging unit wires), wherein said lens assemblies are positioned corresponding to said first packaging grooves respectively and connected with said upside of said multi-lens camera module conjoined stand (e.g., fig. 1), wherein said photosensitive assemblies are positioned corresponding to said second packaging grooves respectively and connected with said downside of said multi-lens camera module conjoined stand (e.g., fig. 1).
Regarding claim 20, Takayama teaches a multi-lens camera module conjoined stand (e.g., fig. 1, at least elements 1 and 29) for connecting with at least two lens assemblies (e.g., fig. 1, elements 20; [0066]) and at least two photosensitive assemblies (e.g., fig. 1, elements 11 and 12; [0058]), wherein said multi-lens camera module conjoined stand is integrally formed as an integral body (e.g., fig. 1; a single unit), wherein said multi-lens camera module conjoined stand comprises at least a connecting body connecting body (e.g., fig. 1, portion of element 1 between portions of element 1 surrounding lens assemblies and each central elements 29) and at least two stand bodies (e.g., fig. 1, portion of element 1 between on either side of connecting body and each furthest elements 29 from central area; the Examiner notes that the disclosure is not found to delineate crisp and specific points of distinction between the recited connecting body and stand bodies), wherein each of said stand bodies is extended from said at least one connecting body (e.g., fig. 1, stand bodies extend from each side of connecting body), and wherein each of said stand bodies supports one of said lens assemblies at an upside (e.g., fig. 1) and one of said photosensitive assemblies at a downside (e.g., fig. 1), and wherein an electronic component accommodation cavity (e.g., fig. 1, highest inset portion of unlabeled cavity between elements 11 and 12 associated with central elements 29; the Examiner notes that “an electronic component accommodation cavity” is merely a label for a cavity, as no electronic component is required) is provided in the connecting body at a position of a gap adjacent to the two stand bodies extended from the connecting body (e.g., fig. 1, open space below cavity area).
Regarding claim 34, Takayama teaches all the limitations of claim 34 (see the 35 U.S.C. 102 rejection of claim 20, supra) including teaching wherein each of said stand bodies has a light channel (e.g., fig. 1, see P1 and P2; [0066]), a first packaging groove (e.g., fig. 1, insets associated with bottoms of elements 22) and a second packaging groove communicated with said light channel (e.g., fig. 1, areas created around unlabeled imaging unit wires), wherein said lens assemblies are positioned corresponding to said first packaging grooves respectively and connected with said upside of said multi-lens camera module conjoined stand (e.g., fig. 1), wherein said photosensitive assemblies are positioned corresponding to said second packaging grooves respectively and connected with said downside of said multi-lens camera module conjoined stand (e.g., fig. 1).  
Regarding claim 23, Takayama teaches all the limitations of claim 23 (see the 35 U.S.C. 102 rejection of claim 34, supra) including teaching wherein each of said stand bodies comprises an attaching portion (e.g., fig. 1, portion to inside(s) of elements 29 toward optical axis), a connecting portion (e.g., fig. 1, portions extending inward from attaching portion to lens assemblies) and a loading portion (e.g., fig. 1, portions adjacent to and between elements 23), wherein said attaching portions are extended from said connecting bodies respectively, wherein said connecting portions are respectively connected with said attaching portions and said loading portions (e.g., fig. 1), wherein each of said loading portions comprises a light channel therein (e.g., fig. 1, see P1 and P2).  The Examiner notes that the term “portions” is broad and, absent structural boundaries and physical limitations, open to interpretation.
Regarding claim 24, Takayama teaches all the limitations of claim 24 (see the 35 U.S.C. 102 rejection of claim 23, supra) including teaching wherein a thickness dimension of each of said loading portions is smaller than a thickness dimension of each of said connecting portions so as to form a stair on a side of each of said connecting portions along a thickness direction of said multi-lens camera module conjoined stand portion (e.g., fig. 1, thickness at center is smaller than thickness of portions of sides).  The Examiner notes that the term “portions” is broad and, absent structural boundaries and physical limitations, open to interpretation.
	Regarding claim 29, Takayama teaches a method for avoiding at least two lens assemblies and at least two photosensitive assemblies of a multi-lens camera module from deviation, wherein the method comprises the steps of (a) integrally forming a multi-lens camera module conjoined stand (e.g., fig. 1, elements 1 and 29) and (b) connecting the at least two lens assemblies (e.g., fig. 1, elements 20; [0066]) with an upside of said multi-lens camera module conjoined stand (e.g., fig. 1) and the at least two photosensitive assemblies (e.g., fig. 1, elements 11 and 12; [0058]) with a downside of said multi-lens camera module conjoined stand (e.g., fig. 1), wherein said lens assemblies are located along paths of photoreception of said photosensitive assemblies respectively (e.g., fig. 1, see P1 and P2), wherein said multi-lens camera module conjoined stand comprises at least one connecting body (e.g., fig. 1, portion of element 1 between portions of element 1 surrounding lens assemblies and each central elements 29) and at least two stand bodies (e.g., fig. 1, portion of element 1 between on either side of connecting body and each furthest elements 29 from central area; the Examiner notes that the disclosure is not found to delineate crisp and specific points of distinction between the recited connecting body and stand bodies), wherein each of said stand bodies is extended from said at least one connecting body (e.g., fig. 1, stand bodies extend from each side of connecting body), and wherein each of said stand bodies supports one of said at least two lens assemblies and one of said at least two photosensitive assemblies (e.g., fig. 1, portions of element 1 and furthest element 29 from center), and wherein an electronic component accommodation cavity (e.g., fig. 1, highest inset portion of unlabeled cavity between elements 11 and 12 associated with central elements 29; the Examiner notes that “an electronic component accommodation cavity” is merely a label for a cavity, as no electronic component is required) is provided in the connecting body at a position of a gap adjacent to the two stand bodies extended from the connecting body (e.g., fig. 1, open space below cavity area).
Regarding claim 35, Takayama teaches all the limitations of claim 35 (see the 35 U.S.C. 102 rejection of claim 29, supra) including teaching wherein each of said stand bodies has a light channel (e.g., fig. 1, see P1 and P2; [0066]), a first packaging (e.g., fig. 1, insets associated with bottoms of elements 22) and a second packaging groove communicated with said light channel (e.g., fig. 1, areas created around unlabeled imaging unit wires), wherein said lens assemblies are positioned corresponding to said first packaging grooves respectively and connected with said upside of said multi-lens camera module conjoined stand (e.g., fig. 1), wherein said photosensitive assemblies are positioned corresponding to said second packaging grooves respectively and connected with said downside of said multi-lens camera module conjoined stand (e.g., fig. 1).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Takayama.
Regarding claim 15, Takayama teaches all the limitations of claim 15 (see the 35 U.S.C. 102 rejection of claim 7, supra) except for being found by the Examiner to expressly disclose wherein a distance between central axes of said stand bodies is 5mm-200mm.  However, given the range of possible distances, employed in combination with the range of possible focal distances and desired applications (3D, stereoscopic, etc.), the selection of one particular distance or range of distances in lieu of another is considered merely a form of design choice. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have incorporated a distance between central axes of said stand bodies as 5mm-200mm with the stand as taught by Takayama in order to accommodate a desired resulting image quality or feature based on the desired application.
	Regarding claim 16, Takayama teaches all the limitations of claim 16 (see the 35 U.S.C. 102 rejection of claim 15, supra) except for being found by the Examiner to expressly disclose wherein said distance between said central axes of said stand bodies is 9mm.  However, given the unlimited number of possible distances, employed in combination with the range of possible focal distances and desired applications (3D, stereoscopic, etc.), the selection of one particular distance or range of distances in lieu of another is considered merely a form of design choice. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have incorporated a distance between central axes of said stand bodies as 9mm with the stand as taught by Rodda and Xiong in order to accommodate a desired resulting image quality or feature based on the desired application.

Claims 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Takayama in view of U.S. Patent Publication No. 2015/0122411 to Rodda et al.  (hereinafter “Rodda”).
Regarding claim 18, Takayama teaches all the limitations of claim 18 (see the 35 U.S.C. 102 rejection of claim 7, supra) except for being found by the Examiner to expressly disclose wherein a material of said multi-lens camera module conjoined stand is selected from the group consisting of aluminum alloy and zinc alloy.  
	Nevertheless, Rodda teaches a similar multi-lens camera module conjoined stand is a material selected from the group consisting of aluminum alloy and zinc alloy (e.g., ‘411,[0102], teaches that the carrier 300 can be implemented using any of a variety of materials possessing rigidity and low coefficient of thermal expansion (CTE) that are appropriate to the requirements of a specific application;  Further it is known that the linear thermal expansion for Aluminum Alloys 2011, 2017, 2024, 3003,5052, 5086, 6061 and 7075 range in the low levels between 12.8 and 13.2 (10-6 in/(in 0F)).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to have employed any of the above aluminum alloys as the stand as taught by Takayama, so as to minimize changes in optical characteristics in response to thermal changes.  "A person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense" KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).
Regarding claim 19, Takayama teaches all the limitations of claim 19 (see the 35 U.S.C. 102 rejection of claim 7, supra) except for being found by the Examiner to expressly disclose wherein a material of said multi-lens camera module conjoined stand is selected from the group consisting of metal powder and mixture of metal powder and nonmetal powder.
Nevertheless, Rodda teaches a similar multi-lens camera module conjoined stand is a material selected from the group consisting of metal powder and mixture of metal powder and nonmetal powder (e.g., ‘411,[0102], teaches that the carrier 300 can be implemented using any of a variety of materials possessing rigidity and low coefficient of thermal expansion (CTE) that are appropriate to the requirements of a specific application;  Further it is known that the linear thermal expansion for Aluminum Alloys 2011, 2017, 2024, 3003,5052, 5086, 6061 and 7075 range in the low levels between 12.8 and 13.2 (10-6 in/(in 0F); the Examiner also notes that the original state of the material used for the stand, e.g., powder, is not relevant to the final product/apparatus).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to have employed any of the above aluminum alloys as the stand as taught by Takayama, so as to minimize changes in optical characteristics in response to thermal changes.  "A person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense" KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).

Allowable Subject Matter
Claims 10-13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
U.S. Patent Publication No. 2015/0054001 to Oganesian et al. teaches a similar camera module conjoined stand.
U.S. Patent Publication No. 2018/0376123 to Rendlen teaches a similar camera module conjoined stand.
U.S. Patent No. 9,933,601 to Shi and U.S. Patent No. 9,973,669 to Vittu teach similar camera module conjoined stands.

Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY C VIEAUX whose telephone number is (571)272-7318. The examiner can normally be reached Increased Flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lin Ye can be reached on 571-272-7372. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/GARY C VIEAUX/Primary Examiner, Art Unit 2697